DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alan Koenck on 09 November 2021.
The application has been amended as follows: 
In the claims:
In claim 1 at line 18, please insert the words --plurality of-- after the words “each of the” and before the words “anode-side”.

In claim 1 at line 23, please delete the words “the first anode-side catching piece” and insert in its place --a respective first anode-side catching piece of the plurality of anode-side catching pieces--.
In claim 1 at line 32, please delete the word “that” and insert in its place --the cathode-side engagement hook--.

In claim 4 at line 3, please insert the word --cylindrical-- before the word “body”.
In claim 4 at line 7, please insert the word --cylindrical-- before the word “body”.

In claim 5 at line 3, please insert the word --cylindrical-- before the word “body”.

In claim 6 at line 2, please delete the word “and” after the words “the bottom wall portion” and insert in its place --, and the annular top wall--.

In claim 7 at line 2, please insert the word --annular-- before the words “top wall”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to Applicant’s claimed invention is US Patent 3,969,148 (hereinafter “Trattner”), US Patent 4,020,245 (hereinafter “Mabuchi ‘245”), and US Patent 3,998,516 (hereinafter “Mabuchi ‘516”).
Trattner teaches a battery spacer having a cylindrical body for a cylindrical battery (Fig. 1; Col. 2, lines 11-38) having anode and cathode holding pieces (Fig. 1).
Mabuchi ‘245 teaches a battery cell adapter including resilient tongues to push the cell and engage to hold the battery in place (Figs. 1 and 4; Col. 2, lines 44-61).
Mabuchi ‘516 teaches a battery cell adapter including anode and cathode holders (11) which include arcuate portions (Fig. 3).
However, Trattner, Mabuchi ‘245, and Mabuchi ‘516, either alone or in combination, are silent to the specific features of the anode-side catching pieces of the first holder in combination with the features of the cathode-side catching pieces of the second holder, as recited in instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726